UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6200



JULIUS LAWRENCE-BEY,

                                              Plaintiff - Appellant,

          versus


HARRELL WATTS; HARLEY G. LAPPIN; MARGARET C.
HAMBRICK; J.E. GUNJA; GARY I. REYNOLDS; ROBERT
CENDO; THAO NGUYEN; JOSEPH BROOKS; B. KATTA;
A. ZAYAS; J. FAJARDO; C. MENDOZA; Y. APONTE-
RENFRO; A. BLANKENSHIP; PRAKASH KARANVIR,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-1753-AM)


Submitted:   May 20, 2003                     Decided:   May 30, 2003


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julius Lawrence-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julius Lawrence-Bey appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Lawrence-Bey v. Watts, No. CA-02-1753-AM (E.D.

Va. filed Jan. 6, 2003, and entered Jan. 7, 2003).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2